It appears from the record in this case that on the 14th day of July, 1934, a sheriff's sale was held foreclosing a mortgage held by the appellant against the real property involved herein. The normal time of redemption from such mortgage foreclosure sale was to expire on the 14th day of July, 1935. However, on the 11th day of July, 1935, the respondent herein petitioned the circuit court of Dewey county for an extension of the time for redemption under the provisions of chapter 178 of the Session Laws of South Dakota for the year 1935. On the 12th day of July, 1935, the circuit court of Dewey county entered judgment in an action tried in the April term of that court, quieting title to the real property involved in this action in the present appellant, as against the present respondent. On August 5, 1935, the said circuit court issued an order extending the time for redemption from the aforementioned mortgage foreclosure sale until March 1, 1937. An appeal was perfected in the "quiet title" action as well as in the instant action. The plaintiff and respondent in the "quiet title" action is the plaintiff and appellant in the instant action.
In view of the fact that this court has affirmed the judgment of the circuit court, quieting title to the real property involved herein, in the present appellant as against the present respondent, Holt v. Schreiner 64 S.D. 593, 269 N.W. 375, a determination of the issues arising on this appeal becomes unnecessary.
The order appealed from is reversed, and the trial court is instructed to dismiss the proceeding.
All the Judges concur. *Page 621